Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgement is made of receipt and entry of the amendment filed on 11/17/2020.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
Amended claims 1-2 and 4-11 have been examined on the merits.  (Claims 12-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.)  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-2 and 4-11 is/are directed to a natural phenomenon (i.e., a law of nature and a product of nature-e.g. step 1).  The claim(s) does/do not include additional elements that are sufficient to amount to 
Claims 1-2 and 4-11 are drawn to a composition (as a liquid oral and/or gel pharmaceutical) comprising a Hedera helix leaf extract, a Pelargonium sidoides (as a dry powder), maltodextrin (maltodextrin is produced from a natural vegetable starch) and further comprising additives selected from the Markush group (i.e. additives such as natural sweeteners or natural preservatives) and further comprising sorbitol, potassium sorbate (potassium sorbate is naturally found in some fruit such as berries of mountain ash), xylitol, sucralose and citric acid (i.e. all the claimed active ingredients are naturally-occurring ingredients). The claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because there is no adequate indication and/or sufficient evidence/support [i.e. adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change structure of having an unexpected functional difference (i.e. a difference in properties and/or characteristics) as compared to its/their naturally-occurring counterpart(s)) and/or adequate evidence/support within Applicant’s specification that its claimed composition/product is markedly different in terms of having a change in structure (by demonstrating “synergism”) that produced an unexpected/synergistic functional effect as compared to its/their naturally-occurring counterpart(s)] that the composition has any characteristics or properties that are 
Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural products does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no sufficient evidence/support of a marked difference brought about by combining the instantly claimed natural products.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.
Response to Arguments
Applicant’s arguments submitted on 11/17/2020 regarding the USC 101 rejection have been carefully considered but are not deemed persuasive. 
Applicant argues that in the case at hand, claims 1-11, as amended, do not recite a product of nature.  Amended claim 1 recites “a Pelargonium sidoides extract and maltodextrin…mixed at a weight ratio of 1:2 to 10. “The claimed mixture significantly improves storage stability as compared to any naturally occurring counterpart(s) in their natural state.  As explained in the specification, polyphenols included in Pelargonium sidoides and most natural products are easily oxidized by oxygen and transition metal ions in an aqueous solution and converted into quiones, and thus the content of the main component reduces over time (specification, paragraph [0010].  As shown in Experimental Example 1 of the (Stability Test) of the present application, under long-term storage conditions and accelerated conditions, a liquid pharmaceutical composition comprising the claimed combination of features had a much higher content of a phenolic compound (which is an index component of Pelargonium sidoides) over time, as compared with the liquid formulation of Comparative Example 2. Furthermore, Applicant states in support of the patentability of the claims, the Applicants submit herewith a Declaration under 37 CFR § 1.132 of Se Mi Yu (“Declaration”), one of the inventors of the present application. 
Examiner, however, disagrees with Applicant’s arguments because Examiner maintains that since the claims are drawn to a acomposition (as a liquid oral and/or gel pharmaceutical) comprising a Hedera helix leaf extract, a Pelargonium sidoides (as a dry powder), maltodextrin (maltodextrin is produced from a natural vegetable starch) 
For example, it appears to Examiner that independent claim 1 (as well as the dependent claims) is still not commensurate in scope to the showings/evidence provided that its claimed composition/product is markedly different in terms of having a change in structure (by demonstrating “synergism”) to conclude synergy/unexpected results exists.  It appears that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a) of:  
For the reasons above, Examiner cannot determine the additive effect (within Applicant’s specification), especially within independent claim 1 of the combination of the instantly claimed active ingredients to synergistically and/or unexpectedly have the instantly claimed functional effect.  Therefore, Examiner still concludes that Applicant has not provided sufficient evidence/support of a change in the claimed composition (i.e. in terms in a change/difference in the composition’s structure or function), especially within independent claim 1 (as well as the dependent claims), because the claimed invention’s composition is not in commensurate in the scope of what is being claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-11 are rejected under 35 USC 103 as being unpatentable over Cifter et al. (US 9, 907,824) in view of Dai (CN 104489800 DWPI Abstract). 
A composition (as a liquid oral and/or gel pharmaceutical) comprising a Hedera helix leaf extract, a Pelargonium sidoides (as a dry powder), maltodextrin (the Pelargonium sidoides and malodixtrin are mixed with various amount/ratios) and further comprising additives selected from the Markush group (i.e. additives such as sweeteners or preservatives) and further comprising sorbitol, potassium sorbate, xylitol, sucralose and citric acid within various amount/ranges is claimed. 
Cifter teaches a composition (as a liquid oral pharmaceutical) for the intended purpose of treating a respiratory tract disease (bronchitis etc.) in a subject which comprises or may comprise (often within various preferred embodiments) a Hedera helix leaf extract, a Pelargonium sidoides (as a dry plant), maltodextrin and further comprising additives selected from the Markush group (i.e. additives such sweeteners or preservatives or pH adjusters) and further comprising sorbitol, xylitol, sucralose and citric acid (see entire document including e.g.-title, abstract and claims).  Cifter, however, does not teach the further inclusion of a maltodextrin and a potassium sorbate therein. 
Dai teaches a composition (as an oral drink) for the intended purpose of treating a respiratory tract disease in a subject which comprises or may comprise (often within various preferred embodiments) maltodextrin, potassium sorbate and citric acid (see entire document including e.g.-pages 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a composition (as a liquid oral pharmaceutical) comprising a Hedera helix leaf extract, a Pelargonium sidoides (as a dry powder), maltodextrin and further comprising additives selected from the Markush group (i.e. additives such as sweeteners or preservatives) and further comprising sorbitol, potassium sorbate, xylitol, sucralose and citric acid-for their known individual activities/purposes therein, based upon the beneficial teachings provided by the cited references (as fully discussed above)- and for the following reasons:  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (used for the intended purpose of treating a respiratory tract disease in a subject) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose [T]he idea of combining them flows logically from their having been individually taught in the prior art.  Applicant’s invention is predicated on an unexpected result*, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  The adjustment of particular conventional working conditions (e.g. determining suitable amount/ranges/ratios of each claimed active ingredients within the claimed composition, the substitution of one form for another and preparing active ingredients in an effective form) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
*With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, "when unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art." In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
           With respect to the 35 USC 103 art rejection above, please also note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).
Please note that the patentability of a product (i.e. the composition) does not depend upon the method of production (i.e., the method of production of obtaining an extract from a Hedrea helix leaf species and/or a Pelargonium sidoides species in a particular manner as claimed in claims 1, 2, 4 and 5).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113). 
Response to Arguments
Applicant’s arguments submitted on 11/17/2020 regarding the USC 103 rejection have been carefully considered but are not deemed persuasive. 
	Applicant argues that the obviousness rejection cannot be maintained because the cited combination of references, Cifter and Dai, does not teach or suggest each and every element of amended claim 1. 
Examiner, however, disagrees with the above arguments because Examiner still maintains that the present claims are not inventive over the combined teachings of the cited references (for the reasons set forth above).  For example in response to Applicant’s arguments against the cited references of Cifter and Dai individually, Examiner maintains that Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner clearly points out that the cited reference of Dai is cited to remedy Cifter’s deficiency. Dai remedies Cifter’s deficiency because the cited reference of Dai, in its entire document including e.g.-pages 1-3, teaches a composition (as an oral drink) for the intended purpose of treating a respiratory tract disease in a subject which comprises or may comprise (often within various preferred embodiments) maltodextrin, potassium sorbate and citric acid.  Therefore, Examiner still concludes that it would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a composition (as a liquid oral pharmaceutical) comprising a Hedera helix leaf extract, a Pelargonium sidoides (as a dry powder), maltodextrin and further comprising additives selected from the Markush group (i.e. additives such as sweeteners or preservatives) and further comprising sorbitol, potassium sorbate, xylitol, sucralose and citric acid-for their known individual activities/purposes therein, based upon the beneficial teachings provided by the cited references (as fully discussed above)- and for the following reasons:  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (used for the intended purpose of treating a respiratory tract disease in a subject) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The adjustment of particular conventional working conditions (e.g. determining suitable amount/ranges/ratios of each claimed active ingredients within the claimed composition, the substitution of one form for another and preparing active ingredients in an effective form) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Moreover, Applicant argues that contrary to this expectation, the presently claimed composition provides a remarkably high storage stability.  The unexpected effect provided by the claimed composition rebuts any prima facie case of obviousness that may have been set out by the Office, such that the obviousness rejection should be withdrawn on this basis as well.  
However, Examiner also disagrees with Applicant’s arguments because, it appears to Examiner that independent claim 1 (as well as the dependent claims) is still not commensurate in scope to conclude synergy/unexpected results exists.  It appears that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a) of:  Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Synergy requires a comparison of the whole to each of the individual parts and a demonstration that the whole results in a greater than additive effect.]. Claim 1 recites “mixed at a weight ratio of 1:2 to 10. It is unclear to Examiner of what does that ratio mean because the mixed weight ratio translates to 1 to 2 to 10, but there are only two ingredients in the ratio [Please note does Applicant mean 1.2 to 10? or do Applicant mean 1 to 2-10?]. Thus, based on that, Example 1, [0051]-[0054]: Maltodextrin 0.41kg: 5.0 kg Pelargonium. Example 1 has a ratio of about maltodextrin 1:12.2 Pelargonium sidoides, which is not commensurate in the scope of what is being claimed. However, by contrast, the claims comprise a lesser amount of the Pelargonium sidoides extract than the maltodextrin such as maltodextrin 1:2 to 10 pelargonium sidiodes. Moreover, in reference to Example 2 [0059]-[0060]: Maltodextrin 0.432 g/100mL: 1.144 g/100mL.  Example 2 has a ratio of maltodextrin 1:2.65 pelargonium sidoides, which is not commensurate in the scope of what is being claimed. Furthermore, please note that it appears to Examiner that Table 1 does not really give Examiner an idea of how much pelargonium sidiodes is contained within the mixture because the pelargonium sidodes is listed within Table1 as an ingredient that has been already mixed with maltodextrin (see, Table 1, Main component).  In addition, it also appears to Examiner that the other Examples within the specification do not appear to support the claim language because the comparison itself seems inadequate. For example, Applicant is demonstrating “unexpected results” by comparing the mixture that contains maltodextrin with other comparative examples that contain glycerol. Thus, it is unclear that such comparison of the mixture that contains maltodextrin with other comparative examples that contain glycerol can produce results that are unexpected because what is the expectation going in that the claim invention’s comparative examples would be overturning. 
For the reasons above, Examiner cannot determine the additive effect (within Applicant’s specification), especially within independent claim 1 of the combination of the instantly claimed active ingredients to synergistically and/or unexpectedly have the instantly claimed functional effect.  Therefore, Examiner still concludes that Applicant has not provided sufficient evidence, especially within independent claim 1 (as well as the dependent claims), because the claimed invention’s composition is not in commensurate in the scope of what is being claimed.   Lastly, please note that Examiner also maintains his rejection because MPEP 716.02(d) states 
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2] - 700 Examination of Applications
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2]
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
I.    < NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUM-STANCES
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
II.    < DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655